UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6698



RAY EDWARD WELLS, a/k/a Ray Anthony Wells,

                                              Plaintiff - Appellant,

          versus


LARRY W. POWERS; MEDICAL STAFF,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (CA-04-178-8-CMC)


Submitted:   October 18, 2005             Decided: October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray Edward Wells, Appellant Pro Se. James Howarth Ritchie, Jr.,
Scott F. Talley, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ray Edward Wells seeks to appeal the district court’s

order granting summary judgment to defendants.               We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s judgment was entered on the docket

on February 23, 2005.        The notice of appeal was filed on May 5,

2005.*   Because Wells failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We deny Wells’ motions to expedite and for

appointment of counsel, and dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -